Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“ascertaining an item of information relating to the position of the actuating element based on the at least two values; and
assigning the item of information relating to the position of the actuating element to an item of information relating to a rotor position of a rotor of the brushless electric motor,
wherein the duration of the first predetermined time interval depends on wavelength of a periodic oscillation which occurs during activation of the rotor of the brushless electric motor” in claim 1; 
“assign the item of information relating to the position of the actuating element to an item of information relating to a rotor position of the brushless electric motor,
wherein the duration of the first predetermined time interval depends on wavelength of a periodic oscillation which occurs during activation of a rotor of the brushless electric motor” in claim 13; and
“ascertain an item of information relating to the position of the actuating element based on the at least two values; and
assign the item of information relating to the position of the actuating element to an item of information relating to a rotor position of the brushless electric motor, wherein the duration of the first predetermined time interval depends on wavelength of a periodic oscillation which occurs during activation of a rotor of the brushless electric motor” in claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747